Citation Nr: 1623537	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-13 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from April 1984 to February 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Board issued a decision denying entitlement to service connection for a low back disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a joint motion of the parties and remanded the issue to the Board for action consistent with the terms of the joint motion.

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2008, the Veteran submitted a completed VA form 21-4142 for records associated with treatment at H.C.  The record indicates that VA forwarded the request to H.C. on August 27, 2008.  On October 1, 2008, VA received a letter from I.M.  A typewritten notation on the letter reports:  "Information cannot be released without a valid patient authorization dated within the last 90 days."  A handwritten notation reports: "Return records beyond retention period."  On October 29, 2008, VA received another response from I.M.  This response is identical to that received on October 1, 2008, except the handwritten notation reports: "Need an authorization signed by the patient."  The Board notes that both responses date within 90 days of the completed (and signed) VA form 21-4142.  The Board further notes that review of the responses from I.M. suggests that I.M. is the custodian of records associated with H.C.

Pursuant to the joint motion, VA must again request the records associated with the reported treatment at H.C.  If it is determined that the records are not available, the Veteran should be so notified.  VA must also obtain any outstanding and available VA treatment records, notably those dated from 1987 as reported on the October 2010 VA form 21-4142.   

Additionally, any records not already associated with the claims file which reflect treatment for the Veteran's low back disability from Fort Carson, Colorado, dated between 1984 through 1987 should be obtained and associated with the Veteran's claims folder.

Lastly, on April 26, 2016, the Board received additional medical evidence from the Veteran.  The Veteran specifically indicated that he wanted the new evidence considered by the Agency of Original Jurisdiction.  While this case is in remand status, the RO/AMC should ensure consideration of all new evidence submitted by the Veteran and if the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claim, including any outstanding records associated with treatment by H.C. and any VA treatment records associated with the Detroit healthcare system from 1987 to January 16, 2007; from August 6, 2008, to March 1, 2010; and from December 9, 2010, forward.  

2.  Any records not already associated with the claims file which reflect treatment for the Veteran's low back disability from Fort Carson, Colorado, dated between 1984 through 1987 should be obtained and associated with the Veteran's claims folder.

3. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




